Citation Nr: 0939461	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic 
degenerative arthritis of the lumbar spine.  

2.  Entitlement to service connection for a cardiac 
disability to include status post myocardial infarction and 
coronary artery disease.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION


The appellant had active service from April 1951 to May 1954 
and from February 1991 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A hearing in front of the undersigned was held in August 
2009.  A transcript of the hearing has been associated with 
the claim file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for a back 
disability and a cardiac disability.  After a careful review 
of the claim file the Board finds that further development is 
necessary prior to deciding the appellant's claims.  

The appellant contends that his back condition began in 
January 1986 during military service.  He further states that 
he reinjured his back during a motor vehicle accident in 
September 1990.  At the August 2009 hearing, the appellant's 
wife testified that the appellant had been in a motor vehicle 
accident in either 1986 or 1990 while on his way to Ft. 
Bragg.  Service treatment records of November 1990 show that 
the appellant reported he was in a motor vehicle accident and 
he hurt his neck and back, and was requesting Motrin.

Service personnel records show that the appellant served with 
the Army Reserves.  Additional records show that the 
appellant had 16 years and 10 months of inactive military 
service with the Army Reserve as of May 1986.

When considering claims for service connection, active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  See 38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2008); see also Mercado-Martinez v. West, 11 Vet. App. 
415 (1998); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board believes that it is entirely possible that the 
appellant had periods of ACDUTRA or INACDUTRA during his 16 
plus years of service with the Army Reserves.  Indeed, in a 
November 2005 statement the appellant stated he was serving 
in the military in 1986 when he hurt his back.  Further, the 
Board notes that the appellant's wife testified that the 
appellant was on his way to Ft. Bragg when he was in a motor 
vehicle accident where he hurt his back and the reported time 
frame of the accident is outside of a confirmed period of 
active service.  While the RO has requested service records 
for the Veteran's periods of active duty service from the 
National Personnel Records Center (NPRC), the RO has not 
attempted to very periods of ACDUTRA or INACDUTRA including 
any line of duty determinations with the NPRC.  A request to 
confirm any periods of ACDUTRA or INACDUTRA must be made.

Further, the Board notes that under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the instant case, the appellant, in a November 2005 
statement, has alleged that he hurt his back while in service 
in 1986.  Additionally, he alleges that he was involved in a 
motor vehicle accident in 1990 which aggravated his back 
condition.  Finally, the appellant has argued that he has 
continued to have problems with his back since he hurt it in 
service.  As noted above, periods of ACDUTRA and INACDUTRA 
need to be confirmed.  The Board notes that a VA examination 
was conducted in August 2007 which diagnosed chronic 
degenerative arthritis of the lumbar spine.  However, no 
opinion as to the etiology was provided.  While it has not 
been confirmed that the appellant was indeed in active 
service or inactive service when he hurt his back, in the 
interest of expediting the appellant's claim and considering 
the appellant's allegations of an in-service injury and 
continuity of symptomatology, the Board finds that an opinion 
as to the etiology of the currently diagnosed back disability 
is needed to properly decide the appellant's claim.  

Regarding the claim for service connection for a cardiac 
disability, as noted above, the Board believes there are 
unconfirmed periods of ACDUTRA and INACDUTRA.  Confirmation 
of periods of service affects all the issues in the 
appellant's claim.  The Board cannot be certain that the 
confirmation of any ACDUTRA or INACDUTRA periods would not 
yield evidence pertaining to the issue of service connection 
for a heart disability.  Therefore, the Board will defer the 
resolution of the issue until the requested development has 
been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ shall attempt to confirm 
any period of ACDUTRA or INACDUTRA with 
the Army.

2.  After the above development has 
been completed, the AOJ should request 
a VA medical opinion as to the etiology 
of the appellant's chronic degenerative 
arthritis of the lumbar spine.  The 
examiner should specifically state 
whether it is at least as likely as not 
that the appellant's chronic 
degenerative arthritis of the lumbar 
spine was due to any incident or injury 
in service, or was aggravated by the 
1990 motor vehicle accident.  The claim 
file should be made available to the 
examiner.  A rationale for any opinion 
rendered should be provided.  

3.  If the claim is not fully granted, 
a supplemental statement of the case 
should be issued. The case should then 
be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


